Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 This action is in response to the papers filed on 05/06/2021. 
All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  This action is FINAL. 
The amendments overcome the prior 101, 112 b and 112 (a) Written Description rejections and these rejections in the office action mailed on 01/06/2021 are withdrawn.  In particular, the independent claims actively require administering an anti-PD-1 antibody to a subject and thus integrate any judicial exceptions recited in the claims.      
Status of the claims
•	Claims 12-14, 17-18, and 22-30 are pending and under the examination.  Claims 25-30 are new claims. 
Claim Rejections - 35 USC § 112 (Indefiniteness)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12-14, 17-18, and 22-30 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
	Claims 12 and 22 recites “an anti-PD-1 antibody” more than one time in the each claim. It is unclear this recitation in the method of claim 12 or claim 22 refers to the same anti- PD-1 antibody or different anti-PD-1-antibody. For example, in claim 12, the anti- PD-1 antibody recited in method step (c) is nivolumab, it is unclear whether the anti-PD-1 antibody recited in the “wherein ……” is nivolumab or other anti-PD-1 antibody.
Claim Rejections - 35 USC § 112 (a) 
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (a) (Scope of Enablement)
6.	Claims 12-14, 17-18 and 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 



“A method for treating a subject having melanoma to a treatment with an anti-PD-1 antibody, nivolumab” or “A method for treating a subject having melanoma that comprises administering an anti-PD-1 antibody, nivolumab, to a subject” via a measured relative expression ration of BNIP3 to GBE1 of a reference, does not reasonably provide enablement for “A method for treating a subject having a cancer to a treatment with any anti-PD-1 antibody” or “A method for treating a subject having  a cancer that comprises administering any anti-PD-1 antibody, to a subject” via a measured relative expression ration of BNIP3 to GBE1 of a reference:. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use of the invention commensurate in scope with these claims..
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
Claims 12 and 22 are independent claims. Claim 12 recites a method that comprises determining the expression level of BNIP3 and GBE1 in a cancer sample in a subject. Claim 12 broadly encompasses the method of predicting and assessing a relative gene expression level and administering any possible anti-PD 1 antibody to the subject in treating any possible cancer. 
 Claim 22 recites a method of treating a subject having cancer that comprises administering any possible anti-PD 1 antibody to the subject in treating any possible cancer based on the detected relative expression ratio of BNIP3 to GBE1 of a reference. 
 The claims encompass a very broad genus of the anti-PD-1 antibodies, for example, nivolumab, pembrolizumab, pidilizumab, AMP-224, AMP-514 and others. The claims also broadly encompass predicting, assessing, and treating any type of cancer (for example, any cancer cited in page 11-14 of the specification) by determining the relative expression ratio of BNIP3 to GBE1, and treating the subject with any anti-PD-1 antibodies. 
The amount of direction or guidance, and Presence and absence of working examples:
The specification discloses determining the response of the anti-PD1 immunotherapy via the association between the relative expression ratio of hypoxia-associated genes BNIP3 to GBE1 in melanoma patients treated with anti-PD1 (Figure 4B and 4C). The specification discloses using the relative expression ratio of BNIP3 to GBE1 as a marker of the sensitivity of as subject having a cancer to the treatment (p 1 lower). The specification discloses the observation of the relative levels of BNIP3 vs 
However, the specification does not provide any guidance as to the other anti-PD-1 antibodies in melanomas or other cancers, and nivolumab in other cancers. The specification does not provide any correlation between relative expression ratio of BNIP3 to GBE1 in any cancer in a subject and the response of other anti-PD-1 antibodies in the subject. Furthermore, the specification does not provide any specific value of relative expression ratio of BNIP3 to GBE1 in melanoma or other cancers to be indicative of either a good responder or a poor responder (e.g. cutoff value of the relative expression ratio).
The specification teaches observing a correlation between a particular anti-PD1 antibody and associated relative expression ratio of BNIP3/GBE1 in melanoma, and a significant association of BNIP/GBE1 differential expression level to a responder status (Figure 4B and 4C, p 22 para 3). The specification teaches performing hypoxia-associated gene expression profile via NanoString to evaluate the response in melanoma patients treated with anti-PD1 (p 27, p 28 para 2, p 21 para 5 to page 22 para 1). The anti-PD1 used in the study is nivolumab (p 22 para 3). Furthermore, the specification discloses a method of calculating the expression data of BNIP3 and GBE1 of a population comprising good responders and poor responders (see p 9 last paragraph and Figure 4B). For example, a poor responder status/ a good responder status to a PD-1/PD-L1 targeting agent if the BNIP3/GBE1 relative expression ratio in a 
However, the specification does not provide the correlation between other anti-PD1-antibodies (e.g. Pidilizumab) and clinical outcome of subjects treated with these drugs determined via relative expression ration of BNIP3 to GBE1 as a marker. The specification does not provide any functional relationship between other anti-PD1-antibodies and other cancers (e.g. lung cancer, ovarian cancer). 
Furthermore, the specification does not teach if and how any possible anti-PD-1 antibodies would response to any type of cancer and how to determine their association with the relative gene expression analysis of BNIP3 to GBE1. The specification does not provide any guidance as to whether these agents would be predicted, assessed or monitored in treating the disease.
The claims encompass a very broad genus of the anti-PD-1 antibodies, for which no guidance has been provided in the specification.  The specification merely provides one type of anti-PD1 drug in treating only type of cancer (i.e. melanoma) and the corresponding hypoxia-associated BNIP3 and GBE1 gene expression. The specification does not provide any data for other anti-PD1 antibodies such as Pembrolizumab, Pidilizumab, AMP- 224, and AMP-514, as recited in claims 17and 23. Cristescu et al., a post filing date of art, teaches that not all cancer patients respond to PD-1 and PD-L1 checkpoint blockade immunotherapy (abstract, Figure 1) (Science; 2018; 362; 197). 
A post filing art, Chamoto et al. (2020) teaches having FDA approved anti-PD1 antibodies including nivolumab and pembrolizuma for particular types of cancers (see Figure 1) (International Journal of Clinical Oncology; 2020; 25:790–800). For example, 
However, the specification does not provide any guidance as to the other anti-PD-1 antibodies and their associated response in melanoma and other types of cancers, and relationship to a specific relative expression value of BNIPS to GBE1 ratio. Thus, it is unpredictable to predict the response of any anti-PD-1-antibodies in a subject having any type of cancer using the data provided.   
The state of the prior art and the predictability or unpredictability of the art:
	While the art is replete with studies which predict the response of anti-PD-antibodies drugs for the purpose of treating various types of cancer, the unpredictability in the art with regard to predicting and assessing the response of anti-PD-1 antibodies (e.g. a good responder or a poor responder) via the relative expression ratio of genes regulate in hypoxia-response pathway (i.e. BNIP3 and GBE1) and administering a suitable anti-PD-1 antibodies are even higher.

Additionally, post filing art of Noman et al. describes challenges in cancer immunotherapy (e.g. hypoxia, a key process in tumor microenvironment), and current understanding of the molecular mechanisms by which hypoxia negatively affects tumor immunity and shapes the anti-tumor immune response (abstract) (Cells 2019, 8, 1083: p. 1-13). Noman et al. teaches that hypoxia, via hypoxia-inducible factor (HIF)-1α, directly up-regulates the expression of PD-L1 in various tumor cells (melanoma, lung, breast and prostate cancer) (p 3 para 3), and negatively impacts the tumor immune response by modifying the expression of main immune checkpoints including PD-L1 (p 8 para 1). Noman et al. further teaches that HIF-1α induces the expression of BNIP3 (p 5 para 1). Noman et al. summarizes that the results from the various clinical trials (e.g. using the drugs that target hypoxia or HIF-dependent pathways) have been mostly disappointing and “This could be, at least in part, attributed to the ability of HIF to control a highly complex network connecting several signaling pathways and various overlapping mechanisms in tumor cells and other cells in the tumor microenvironment (p 7 last para 4 and p 8 para 1). In the instant situation, the data does not provide to 
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies to provide the extensive amount of data that support to understand the relationship between the response of anti-PD-1-antibodies in cancers and related gene expression profile of BNIP3 and GBE1 in successfully treating cancers. The skilled artisan would further be required to conduct an enormous number of clinical trials with patients to determine which, if any, of the anti-PD-1 antibodies, let alone the broad genus of compounds encompassed by the claims, would be able to treat cancer, and determine relative expression cut-off value of BNIP3 to GBE1 that reflect with response of the treatments. The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which relative expression ratios of the genes, type of cancers and anti-PD-1 antibodies can be used to practice the claims are broadly recited.
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced 
Response to Argument
The response traverses the rejection on pages 10-11 of the remarks mailed 05/06/2021. 
The response asserts that “As discussed above, Chen and Han disclose that two anti-PD-I antibodies have been approved by the FDA for the treatment of human cancers (see page 3386, column 2)……………………. The reference also discloses that other anti-PD-LI and anti-PD-I antibodies are also effective in treating a variety of cancers and that there do not appear to be significant differences between these antibodies (see page 3387, column 2, paragraph I)”.
	The response asserts that “With respect to the relative expression ratio ofBNIP3 to GBEI, Applicant submits that the as-filed specification enables the claimed invention. Particularly, the as-filed specification discloses that the expression ratio is obtained by comparison of gene expression for BNIP3 and GBEI in cancer samples to the expression of these genes in normal samples………………………… Accordingly, Applicant respectfully asserts that the claims as filed are enabled and reconsideration and withdrawal of the rejection under 35 U.S.C. § 112(a) is respectfully requested”.
This response has been thoroughly reviewed but not found persuasive. It is agreed that some of anti-PD-1 antibodies are FDA-approved in treating human cancers, as disclosed in the Chen and Han. However, in each case the FDA approval is for a specific cancer, and Chen and Han do not teach universally that all anti-PD-1 antibodies 
Accordingly, the rejection has been modified necessitated to the amendments and the rejection is maintained.
7.	No claims are allowable.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIET C SWITZER/Primary Examiner, Art Unit 1634      

                                                                                                                                                                                                  /W.T.J./     Examiner, Art Unit 1634